DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 9/01/2022.
Applicant’s election without traverse of  methylation, SNV status in the reply filed on 11/24/2021 is acknowledged.
Claims 100-107, 110, 117-119 are pending.  Claims 1-99, 108-109 and 111-116 have been cancelled.
The following rejections are maintained or modified with response to arguments following.  It is noted that 35 USC 103 has been modified as necessitated by amendment and therefore addresses the newly applied amendment which Deciu et al. does not explicitly teach (p. 8-9 or reply).  
This action is FINAL.
 Withdrawn Rejections
	The obviousness double patenting rejection made in the previous office action is withdrawn based upon abandonment of the co-pending application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 100-107, 110, 117-119 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to analyzing any plurality of genomic regions that has at least one epigenetic feature and making a functional determination of presence or absence in any cancer in any subject.  
 
When the claims are analyzed in light of the specification, the invention encompasses an enormous number of epigenetic features and cancers in different species.  The specification teaches the methodology for partitioning sets of epigenetic data to make analysis (p. 43-50).  The specification does not provide guidance to determine which of these epigenetic markers are functionality associated with presence or absence of cancer.  Although one can determine epigenetic markers, there is no written description to determine which epigenetic markers are functionally associated with cancer. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been by full structure.  The specification has not provided which epigenetic features would be functionally associated with cancer however the claims are drawn to any epigenetic features.  In the instant case the specification provides the structural limitation of particular epigenetic features in particular species.  The claims read in light of the specification encompass any nucleic acid molecule by the recitation of any epigenetic features in any species and any sample.    
Ehrlich et al. (2002 Oncogene Vol 21 p. 5400) teaches that hypomethylation and hypermethylation of DNA are relative terms and demote less or more methylation (epigenetic feature) than in some standard DNA (p. 5400 last paragraph).  Ehrlich et al. teaches that there are considerable differences in the amounts and distribution of DNA methylation among different vertebrate tissues because DNA methylation is not only species-specific but also tissue-specific (p. 5400 last paragraph).  Therefore, the association in one species of CpG islands to cancer type cannot be extrapolated to any species predictably.  Because the distribution of DNA methylation varies between species it is not predictable that the same methylation status differences observed in one species is correlative in another species.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
	The skilled artisan cannot envision the detailed chemical structure of the encompassed methylated of any gene or gene fragment or methylation or expression of SEPTIN9 or any fragment in any of any species or samples that functionally determines prognosis. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993), and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The current situation is a definition of the compound solely based on its functional utility, as a gene or genomic region, without any definition of the particular regions claimed.
	Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention. Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id. at 1170, 25 USPQ2d at 1606.

In conclusion, the limited information provided regarding the genomic regions for at least one epigenetic features for functionality determining the presence or absence of cancer  is not deemed sufficient to reasonably convey to one skilled in the art nucleic acid molecules encompassed by the claims.
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
Response to arguments
	The reply traverses the rejection.  A summary of the arguments is provided below with response to arguments following. The reply asserts that the amendments to the claims provide written support through example 1 of the claims so that in particular in combination with knowledge in the art that identifies epigenetic changes to DNA methylation is useful in cancer detection methods (p. 6).  This arguetmsn has been reviewed but have not been found persuasive.  As stated above the issue is not rather one can measure these epigenetic features, but rather which of these features will functionally determine the presence or absence of cance3r.  The claims are drawn to a set of steps that require analyzing genomic regions for at least one epigenetic feature comprising DNA methylation at two time points (before and after treatment) in order to make a determination of cancer.  The reply appears to be asserting that the skilled artisan can rely on the prior art and example one to determine which epigenetic features would provide such functionality, however, the specification nor the prior art provides the critical features of the epigenetic regions that would provide functionality to determine the presence or absence of cancers.  Although both the example and the prior art provides specific examples, these examples do not provide guidance to determine which other epigenetic features comprising DNA methylation would functionally detect present or absence of cancer. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 100-107, 110, 117-119 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and abstract idea without significantly more. The claim(s) recite(s) a judicial exception of correlation of cancer with epigenetic features and the abstract idea of analyzing. This judicial exception is not integrated into a practical application because the claims require steps of obtaining known samples and partitioning the polynucleotides in the samples.  The assaying does not provide a step to integrate the judicial exception.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps. 
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation/abstract idea, wherein the step of obtaining and partitioning does not integrate the judicial expectation.  The step of analysis can be considered a mental step.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by the art (as discussed below).  Further the abstract idea, which reads on a mental step, but does not require the judicial exception of the correlation to be integrated.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon and an abstract idea.
The correlation of correlation cancer and methylation amount is considered a natural correlation.  The step of assaying in the sample are considered a routine and conventional step as discussed below.   
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are obtaining samples.  It is noted that the analyzing steps are considered the judicial exception of abstract. The dependent claims do not provide any further integration as the dependent clams encompass routine and conventional assays and samples.  Deciu et al. (US Patent Application Publication 2013/0325360 Dec 5, 2013) teaches obtaining a sample from 2 different time points para 162).  Deciu et al. teaches the samples can be one, two or more samples (para 162).  Deciu et al. teaches a method in which epigenetic differences can be determined to determine methylation differences between samples (para 189).  Deciu et al. teaches partitioning polynucleotides based upon methylation state (epigenetic factor) (para 256).  Deciu et al. teaches targeting that portion of polynucleotides (para 256).  Deciu et al. teach amplification and sequencing (para 260-265).  Deciu et al. suggests a determination of cancer (para 444).  
Response to arguments
	The reply traverses the rejection.  A summary of the arguments is provided below with response to arguments following. The reply asserts that the rejections in combination requires obtaining at least 2 samples at   least 2 timepoints prior or during cancer treatment and after and processing the polynucleotides obtained (p. 7).  The reply asserts that the claims are not conventional because of the combination of obtaining samples before and after treating and partitioning both samples (p. 8).
	These arguments have been reviewed but have not been found persuasive. 
	Although the claims require treatment, the claims require any type of generic cancer treatment for a patient that would be encompassed in a subpopulation that is treatable.  This step is a routine and conventional because the prior art provides that cancer patients are treatable.  Furhtermore, the step does not integrate itself into the judicial exception.  The steps that are not considered judicial expectations are obtaining samples.  It is noted that the analyzing steps are considered the judicial exception of abstract. The dependent claims do not provide any further integration as the dependent clams encompass routine and conventional assays and samples

Modified Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 100-107, 110, 117-119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deciu et al. (US Patent Application Publication 2013/0325360 Dec 5, 2013) in view of Ahlquist et al. (US Patent Application Publication 2017/0298439 October 19, 2017).
With regard to claim 100, Deciu et al. suggests obtaining a sample from 2 different time points para 162).  Deciu et al. teaches the samples can be one, two or more samples (para 162).  Deciu et al. teaches a method in which epigenetic differences can be determined to determine methylation differences between samples (para 189).  Deciu et al. teaches partitioning polynucleotides based upon methylation state (epigenetic factor) (para 256).  Deciu et al. teaches targeting that portion of polynucleotides (para 256).  Deciu et al. teach amplification and sequencing (para 260-265).  Deciu et al. suggests a determination of cancer (para 444).  Therefore Deciu et al. teaches methods of measuring 2 different time points and it would be prima facie obvious at the time of filing to analyze known methylation differences with these time points including presence of cancer before and after treatment as suggested by Deciu et al.  Deciu teaches a method in which epigenetic differences can be determined to determine methylation differences between samples (para 189).  However, Deciu et al. does not teach specifically before and after treatment.  
	With regard to claim 101-102,   Deciu et al. suggests obtaining a sample from 2 different time points para 162).  Deciu et al. teaches the samples can be one, two or more samples (para 162).  Deciu et al. teaches a blood sample with cfDNA (para 6).
	With regard to claim 103, 107 Deciu et al. teaches a method of mapping the sequencing reads to a reference, determining methylation, and fractions of tumors to determine presence of cancer based upon a threshold (para 8, 178-183, 240-245).   
 	With regard to claim 104, Deciu et al. teaches that if there is presence of circulating tumor DNA (ctDNA) as compared to a particular threshold than cancer is present  and as such classifying (para 240-245 and 150-158).  
  	With regard to claim 105-106, Deciu et al. teaches methods of using sequencing to detect somatic variations (para 555) and copy number variation (para 680).
   	With regard to claim 110, Deciu et al. teaches a method of determining methylation based a relative to the total number of nucleic acids and as such comprises a rate of measurement (para 179).  
	With regard to claims 117-118, the 50 or 250 highest in the samples appear to be a broad term that would encompass any epigenetic region as rates of the “highest” would be based upon which ones are measured.  So, for example, if 250 epigenetic rates are measured than those would be the highest.  As Deciu et al. teaches measurement of all the epigenetic rates in a genomic region (claim 103), Deciu et al. teaches  
	With regard to claim 119, Deciu et al teaches that the reads (genomic regions) comprise at least 50 bp (para 236).  
	With regard to claim 100, Ahlquist et al. teaches a method wherein methylation measurements are performed prior to treatment and a second time point after treatment (para 217). Ahlquist et al. teaches that this way, methylation effects over a series of biomarkers and time points before and after treatment to determine treatment efficiency and progression of cancer (para 217).
	Therefore it would be prima facie obvious at the time of the effective filing date for the ordinary artisan to use the method of Deciu et al. to detect methylation features by obtaining data from a time point prior to cancer treatment and a second time point following cancer treatment.  The ordinary artisan would be motivated to measure these time points as Ahlquist et al. teaches that this measurement would provide treatment efficiency and progression (e.g. Presence or absence of cancer).  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634